UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4233


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STONEY SHEW,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:13-cr-00053-RLV-DCK-1)


Submitted:   March 30, 2016                 Decided:   April 8, 2016


Before WILKINSON, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Denzil H. Forrester, THE LAW OFFICES OF DENZIL H. FORRESTER,
Charlotte, North Carolina, for Appellant.      Jill Westmoreland
Rose, United States Attorney, Amy E. Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Stoney Shew pleaded guilty, without a written agreement, to

conspiracy to distribute, possess with intent to distribute, and

manufacture         methamphetamine,               in       violation            of      21     U.S.C.

§§ 841(b)(1)(A), 846 (2012), and possession and distribution of

pseudoephedrine                for         the         purpose             of         manufacturing

methamphetamine,              in     violation         of     21     U.S.C.        §§ 802(34)(K),

841(c)(2)        (2012).           The   district       court        sentenced         Shew    to    135

months’ imprisonment, a downward variance from the 360-month-to-

life Sentencing Guidelines range.                       On appeal, Shew contends that

the sentence was substantively unreasonable because the downward

variance should have been greater.                       We affirm.

       We    review       Shew’s         sentence       for     reasonableness               under   an

abuse-of-discretion standard.                     United States v. Howard, 773 F.3d
519, 527-28 (4th Cir. 2014).                      Because Shew raises no procedural

error, we limit our review to the substantive reasonableness of

the sentence under “the totality of the circumstances.”                                              Id.

(internal        quotation         marks    omitted).               “Any    sentence          that    is

within      or    below       a     properly       calculated         Guidelines             range   is

presumptively          [substantively]            reasonable.              Such    a     presumption

can    only       be     rebutted          by     showing          that     the        sentence      is

unreasonable           when    measured          against       the    18        U.S.C.       § 3553(a)

[(2012)] factors.”                United States v. Louthian, 756 F.3d 295, 306

(4th   Cir.)      (citation          omitted),         cert.       denied,       135    S.    Ct.    421

                                                   2
(2014).       We    conclude      that    Shew    has    failed     to    rebut   the

presumption that his below-Guidelines sentence is substantively

reasonable.

     Accordingly,          we    affirm   the    district       court’s     criminal

judgment.     We dispense with oral argument because the facts and

legal    contentions       are   adequately      presented     in   the    materials

before    this     court   and    argument    would     not   aid   the   decisional

process.

                                                                            AFFIRMED




                                          3